OFFICIAL CORRESPONDENCE

After Final Non-Entry
Applicant’s Amendment filed 12 August 2022, after Final Rejection (dated 12 April 2022), has not been entered. The proposed amendments to the claims introduce new, previously unconsidered limitations and therefore define a specific embodiment of the claimed invention which has not been fully searched or considered by the Examiner. The proposed amendments to the claims do not fall within the scope of those which are appropriate for consideration after Final Rejection – see MPEP 714.12, MPEP 2272, and 37 CFR 1.116. 

Response to Amendment
As stated above, the Amendment filed 12 August 2022 has not been entered. All of the objections and/or rejections previously set forth in the Final Office Action dated 12 April 2022 (hereinafter “Final Office Action”) are maintained herein (not repeated). 
However, in an effort to facilitate compact and expedient prosecution of the instant application, the Examiner has responded to Applicant’s pertinent arguments and provided guidance below.
The proposed amendments to claim 1 would be sufficient to establish that the claimed invention is not an intermediate product (see Claim Interpretation section of the Final Office Action, para. 6-13). However, it is noted that claim 1, as defined by the proposed amendments, would still constitute a product-by-process claim – that is, the cured food-contact coating being “formed from” a waterborne coating composition.
The proposed cancelation of claim 42 would be sufficient to overcome the rejections thereof under both 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in the Final Office Action.
The proposed amendments to claim 1 would be sufficient to overcome the rejection of claims 13 and 14 under 35 U.S.C. 112(b) set forth in the Final Office Action.

Response to Arguments
Applicant’s arguments, see Remarks filed 12 August 2022, pp. 8-11, have been fully considered but have not been found persuasive and/or are moot.
On pp. 9 of the Remarks, Applicant asserts that the claimed composition (the acrylic copolymer thereof) does not include a graft acrylic resin with a hydrophobic and hydrophilic chain.
However, it is noted that neither claim 1, nor the proposed amendments thereto, exclude the aforesaid graft acrylic resin component from being present alongside or as a co-monomeric/copolymeric component relative to the monomers claimed. Applicant is respectfully directed to MPEP 2145(VI), which states that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.

On pp. 10 of the Remarks, Applicant asserts that Kanda is silent regarding the coating being a “food-contact” coating. 
However, Applicant’s argument is not found persuasive, as the proposed amendments to the claims which definitively require/recite the metal substrate being “a two-piece or three-piece food or beverage container” have not been entered. The scope of instant claim 1, that is, not defined by the proposed amendments, is such that “for food and beverage packaging” constitutes an intended use rather than a structural or chemical/material limitation (see MPEP 2111.02(I), (II)); and “at least a portion of a food or beverage container” may be as minor as coating the bottom of the exterior of the container – the limitation has been interpreted in the broad sense that if food may be placed in the container, it reads on the aforesaid as claimed. The coating is not required by claim 1 to be positioned on the internal surface of the container such that it is in contact with a food article which may or may not be present in the container. Rather, it is merely referred to in the claim as a “food-contact coating”.
In accordance with the MPEP section referenced above by the Examiner, limitations which are set forth in the specification are not improperly imported into the claims. Thus a “food-contact” coating is/has been interpreted as “able to be contacted by food”, as is the plain meaning/broadest reasonable interpretation in light of Applicant’s specification (see MPEP 2111; 2111.01(I), (II)), given that no limitations or standards are set forth in the claims which must be met to constitute being a “food-contact” coating, and given that the claim (nor the proposed amendments to the claim) does not explicitly recite the food-contact coating being positioned on the internal surface of the container. Applicant is respectfully directed to paragraphs 6-13 and 40 of the Final Office Action.
Nevertheless, it is noted by the Examiner that the proposed amendments to the claim 1 would be sufficient to necessitate new grounds of rejection, as Kanda does not teach the two-piece or three-piece food or beverage container” as recited in the proposed amendments to the claims. 

On pp. 10 of the Remarks, Applicant asserts that the preparatory examples disclosed in Kanda would lead one of ordinary skill in the art to the understanding that the disclosed invention/teachings are directed to automotive coatings. 
However, while the preparatory examples are directed to the aforesaid field of endeavor, Applicant is respectfully directed to MPEP 2123(I), which states that patents/publications are part of the literature of the art, relevant for all they contain. “A reference may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art, including the nonpreferred embodiments” – in the instant case, the container taught by Kanda in the broad disclosure cited/relied upon by the Examiner in the grounds of rejection, rather than the preparatory examples referenced by Applicant. Further, MPEP 2123(II) recites: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. In view of the foregoing, Applicant’s argument has not been found persuasive and/or is considered moot as the proposed amendments to the claims which recite specific (structure-wise) food containers have not been entered. 

On pp. 10-11 of the Remarks, Applicant asserts that (citing to the specification) it is generally well understood in the packaging art that the compositions used in other applications are more often than not incapable of fulfilling the balance of stringent coating properties required for food-contact packaging coatings”, alluding to the coating composition of Kanda set forth/cited by the Examiner in the grounds of rejection not being capable of fulfilling said balance.
However, Applicant’s argument is not found persuasive, as the assertion constitutes a conclusory statement made in the absence of any factually-supported, objective evidence that the coating composition of Kanda would not be capable of fulfilling the asserted coating properties, also of which, as noted above, are not recited in the claims. Applicant’s argument constitutes an argument of counsel which cannot take the place of factually-supported objective evidence (see MPEP 2145). 

In an effort to facilitate expedient/compact prosecution of the instant application, the Examiner respectfully suggests, in addition to the proposed amendments to claim 1, also limiting the claim such that the cured coating is disposed on at least a portion of an internal surface of the two-piece or three-piece can intended for contact with food or beverage, of which finds adequate written description support in at least [0006] of Applicant’s published application US 2018/0010009.

/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782